DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending and being examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 05-078634 A to Onishi et al. (hereinafter Onishi) and as evidenced by Stephen T. Semegen, “Rubber, Synthetic,”  Encyclopedia of Physical Science and Technology (Third Edition), pp. 395-405 (2003). (hereinafter Semegen).

Regarding claims 1-6, 8-10, Onishi teaches a pressure sensitive adhesive (PSA) composition comprising 100 parts of butyl rubber with a Mw of 500,000, 70 parts of polyisobutylene with a Mw of 30,000, 100 parts of petroleum-based resin, 50 parts of terpene-based liquid resin, 2 parts of benzoquinone of dioximie and 0.05 parts of cumene hydroperoxide and 0.05 parts of cobalt naphthenate. (Example 2, para 35). The PSA is applied between two substrates such a poly and adhered to form a double-sided sheet (para 24-29). The above butyl rubber meets claimed polymer B of an isobutylene and isoprene copolymer wherein the isoprene is in an amount of 1-4% as evidenced by page 397 of Semegen. The above polyisobutylene meets claimed polymer A where 100% of the polymer is isobutylene. The above Mb/Ma ratio of 500000/30000=16.7 and meets claims 3-5, and the above Ca/Cb of 70/100 correlates to an amount of 41/71, which meets claim 6.

Regarding claim 10, as cited above, Onishi teaches the PSA adhesive and further teaches that the adhesive is formed into a layer of 50 microns (para 34) or 70 micron layer on a polyester film (para 40).
Onishi is silent regarding the storage modulus properties.
However, Onishi teaches substantially identical PSA layer, specifically, a 50 microns thick PSA layer composed of the same polymer A and polymer B, with the same isobutylene amounts, Mw amounts, Mb/Ma ratio, and Ca/Cb ratio, and the Applicant’s specification states that the above will give excellent balance of moisture resistance and adhesive properties, (See para 10-15 of US publication).
Thus, one skilled in the art would have a reasonable expectation for the PSA layer f Onishi to have the claimed storage modulus properties of the claimed invention because Onishi teaches a substantially identical PSA layer, specifically, a 50 microns thick PSA layer composed of the same polymer A and polymer B, with the same isobutylene amounts, Mw amounts, Mb/Ma ratio, and Ca/Cb ratio, and the Applicant’s specification states that the above will give excellent balance of moisture resistance and adhesive properties, (See para 10-15 of US publication). See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
	
Claim(s) 1-6, 8-10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 05-078635 A to Umeda et al. (hereinafter Umeda) and as evidenced by Stephen T. Semegen, “Rubber, Synthetic,”  Encyclopedia of Physical Science and Technology (Third Edition), pp. 395-405 (2003). (hereinafter Semegen).

Regarding claims 1-6, 8, and 9, Umeda teaches a pressure sensitive adhesive (PSA) composition comprising 100 parts of butyl rubber with a Mw of 500,000, 100 parts of polyisobutylene with a Mw of 100000, 100 parts of petroleum-based resin, and 10 parts of trimethylolpropane triacrylate. (Example 1, para 38-39). The PSA is applied to between two polyethylene terephthalate (PET) film with a thickness of 25 microns, the adhesive layer having a thickness of 50 microns, and crosslinked/adhered to form a double-sided sheet (para 40-41). The above butyl rubber meets claimed polymer B of an isobutylene and isoprene copolymer wherein the isoprene is in an amount of 1-4% as evidenced by page 397 of Semegen. The above polyisobutylene meets claimed polymer A where 100% of the polymer is isobutylene. The above Mb/Ma ratio of 500000/100000=5 and meets claims 3-5, and the above Ca/Cb of 100/100 correlates to an amount of 50/50 which meets claim 6.

Regarding claim 10, as cited above, Umeda teaches the PSA adhesive and further teaches that the adhesive is formed into a layer of 50 microns between two PET films (para 40-41).
Umeda is silent regarding the storage modulus properties.
However, Umeda teaches substantially identical PSA layer, specifically, a 50 microns thick PSA layer composed of the same polymer A and polymer B, with the same isobutylene amounts, Mw amounts, Mb/Ma ratio, and Ca/Cb ratio, and the Applicant’s specification states that the above will give excellent balance of moisture resistance and adhesive properties, (See para 10-15 of US publication).
Thus, one skilled in the art would have a reasonable expectation for the PSA layer of Umeda to have the claimed storage modulus properties of the claimed invention because Umeda teaches a substantially identical PSA layer, specifically, a 50 microns thick PSA layer composed of the same polymer A and polymer B, with the same isobutylene amounts, Mw amounts, Mb/Ma ratio, and Ca/Cb ratio, and the Applicant’s specification states that the above will give excellent balance of moisture resistance and adhesive properties, (See para 10-15 of US publication). See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onishi.
Regarding claims 7, Onishi teaches the isobutylene isoprene rubber (i.e. butyl rubber) is used in an amount 100 parts, (para 9), the amount of liquid rubber such as polyisobutylene is used in an amount of 30-300 parts (para 9 and 12), and 30-300 parts of tackifier and/or softeners (para 9). If 100 parts of butyl rubber, 300 parts of polyisobutylene and 30 parts of tackifier/softeners are used, this correlates to 93 wt% of polymer A and B in the composition and demonstrates that the above overlaps and meets the range cited in claim 7. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).	

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeda.
Regarding claims 7, Umeda teaches the isobutylene isoprene rubber (i.e. butyl rubber) 2is used in an amount 100 parts, (para 9), the amount of liquid rubber such as polyisobutylene is used in an amount of 30-300 parts (para 9 and 12), and 30-300 parts of tackifier and/or softeners (para 9). If 100 parts of butyl rubber, 300 parts of polyisobutylene and 30 parts of tackifier/softeners are used, this correlates to 93 wt% of polymer A and B in the composition and demonstrates that the above overlaps and meets the range cited in claim 7. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766